Name: Council Regulation (EC, EURATOM) NoÃ 1785/2004 of 5 October 2004 laying down the weightings applicable from 1 January 2004 to the remuneration of officials of the European Communities serving in third countries
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  cooperation policy;  EU institutions and European civil service;  executive power and public service
 Date Published: nan

 16.10.2004 EN Official Journal of the European Union L 317/1 COUNCIL REGULATION (EC, EURATOM) No 1785/2004 of 5 October 2004 laying down the weightings applicable from 1 January 2004 to the remuneration of officials of the European Communities serving in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the first paragraph of Article 13 of Annex X thereto, Having regard to the proposal from the Commission, Whereas: (1) Account should be taken of changes in the cost of living in countries outside the Community and the weightings applicable from 1 January 2004 to remuneration paid in the currency of the country of employment to officials serving in third countries should be determined accordingly. (2) The weightings, in respect of which payment has been made on the basis of Regulation (EC, Euratom) No 64/2004 laying down the weightings applicable from 1 July 2003 (2), may lead to retrospective upward or downward adjustments to remuneration. (3) Provision should be made for back-payments in the event of an increase in remuneration as a result of the new weightings. (4) Provision should be made for the recovery of sums overpaid in the event of a reduction in remuneration as a result of the new weightings for the period between 1 January 2004 and the date of entry into force of this Regulation. (5) Provision should be made for any such recovery to be restricted to a period of no more than six months preceding the decision laying down the weightings and for its effects to be spread over a period of no more than 12 months following the date of that decision, as is the case with the weightings applicable within the European Community to remuneration and pensions of officials and other servants of the European Communities, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 2004, the weightings applicable to the remuneration of officials of the European Communities serving in third countries payable in the currency of the country of employment shall be as shown in the Annex. The exchange rates for the calculation of such remuneration shall be those used for implementation of the general budget of the European Union for the month preceding the date referred to in the first paragraph. Article 2 1. The institutions shall make back-payments in the event of an increase in remuneration as a result of the weightings shown in the Annex. 2. The institutions shall make retrospective downward adjustments to remuneration in the event of a reduction as a result of the weightings shown in the Annex for the period between 1 January 2004 and the date of entry into force of this Regulation. Retrospective adjustments involving the recovery of sums overpaid shall be restricted to a period of no more than six months preceding the date of entry into force of this Regulation. Recovery shall be spread over no more than 12 months from that date. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 2004. For the Council The President B. R. BOT (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 723/2004 of 22 March 2004 (OJ 124, 27.4.2004, p. 1). (2) OJ L 10, 16.1.2004, p. 1. ANNEX Place of employment Weightings January 2004 Afghanistan (1) 0,0 Albania 80,6 Algeria 86,7 Angola 117,7 Argentina 61,0 Australia 100,1 Bangladesh 56,7 Barbados 104,7 Benin 87,7 Bolivia 49,9 Bosnia and Herzegovina 74,5 Botswana 74,8 Brazil 58,5 Bulgaria 72,9 Burkina Faso 82,6 Burundi (1) 0,0 Cambodia 64,3 Cameroon 99,1 Canada 79,5 Cape Verde 75,1 Central African Republic 112,5 Chad 114,6 Chile 73,4 China 75,9 Colombia 55,7 Congo 129,8 Costa Rica 72,1 CÃ ´te d'Ivoire 107,0 Croatia 93,9 Cuba 91,5 Cyprus 99,2 Czech Republic 80,1 Democratic Republic of the Congo 140,9 Djibouti 96,6 Dominican Republic 42,7 Ecuador 69,6 Egypt 45,4 Eritrea 42,6 Estonia 74,1 Ethiopia 69,6 Fiji 72,9 Former Yugoslav Republic of Macedonia 74,8 Gabon 113,7 Georgia 81,7 Ghana 70,5 Guatemala 71,7 Guinea 75,4 Guinea-Bissau 140,8 Guyana 59,0 Haiti 85,7 Hong Kong 86,6 Hungary 69,5 India 48,5 Indonesia 84,5 Israel 91,4 Jamaica 82,5 Japan (Naka) 128,7 Japan (Tokyo) 137,3 Jordan 75,0 Kazakhstan 91,9 Kenya 76,7 Laos 71,2 Latvia 70,3 Lebanon 91,3 Lesotho 71,0 Liberia (1) 0,0 Lithuania 73,2 Madagascar 89,4 Malawi 69,5 Malaysia 72,7 Mali 90,4 Malta 96,3 Mauritania 63,0 Mauritius 73,7 Mexico 73,0 Morocco 84,1 Mozambique 73,7 Namibia 81,6 Nepal 67,3 New Caledonia 120,9 Nicaragua 67,4 Niger 86,2 Nigeria 70,8 Norway 128,5 Pakistan 50,5 Papua New Guinea 74,0 Paraguay 61,5 Peru 79,8 Philippines 48,7 Poland 66,2 Romania 49,5 Russia 101,3 Rwanda 77,1 Saudi Arabia (1) 0,0 Senegal 79,1 Serbia and Montenegro 62,9 Sierra Leone 68,8 Singapore 94,7 Slovakia 80,3 Slovenia 83,4 Solomon Islands 81,4 Somalia (1) 0,0 South Africa 69,0 South Korea 88,1 Sri Lanka 59,1 Sudan 37,9 Suriname 52,8 Swaziland 68,7 Switzerland 116,1 Syria 56,8 Taiwan 87,0 Tanzania 60,0 Thailand 60,7 The Gambia 35,5 Togo 97,5 Trinidad and Tobago 69,7 Tunisia 75,8 Turkey 80,7 Uganda 66,9 Ukraine 91,4 United States (New York) 103,6 United States (Washington DC) 100,1 Uruguay 58,5 Vanuatu 118,9 Venezuela 76,4 Vietnam 51,0 West Bank and Gaza Strip 87,8 Yemen (1) 0 Zambia 47,6 Zimbabwe 128,1 (1) Not available.